FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                      UNITED STATES COURT OF APPEALS January 10, 2017
                                                                 Elisabeth A. Shumaker
                                   TENTH CIRCUIT                     Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                          No. 16-5147
 v.
                                             (D.C. Nos. 4:16-CV-00276-CVE-TLW
                                                  and 4:00-CR-00155-CVE-1)
 WAYNE LEE MARSHALL,
                                                          (N.D. Okla.)
          Defendant - Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before BRISCOE, GORSUCH, and McHUGH, Circuit Judges.


      Wayne Marshall was convicted of possession of a firearm after felony

conviction in violation of 18 U.S.C. § 922(g)(1). His sentence was enhanced

under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), for having

three previous convictions for a violent felony. Specifically, Mr. Marshall had

four prior convictions for second-degree burglary. After the Supreme Court

invalidated the ACCA’s “residual clause” in Johnson v. United States, 135 S. Ct.
2551 (2015), and made Johnson retroactively applicable to cases on collateral

review in Welch v. United States, 136 S. Ct. 1257 (2016), Mr. Marshall filed a pro


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
se § 2255 petition for habeas relief, arguing that his sentence enhancement is now

unconstitutional under Johnson. The district court denied his request for relief.

      Mr. Marshall now seeks a certificate of appealability to contest the district

court’s rejection of his petition. In order to obtain a COA Mr. Marshall must

make “a substantial showing of the denial of a constitutional right,” 28 U.S.C.

§ 2253(c)(2), which requires him to establish “that reasonable jurists could debate

whether . . . the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed further,”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted).

      This he has not done. Before the district court, Mr. Marshall suggested that

his sentence runs afoul of Johnson. But as the district court explained this is not

the case. In Johnson the Supreme Court declared only that the “residual clause”

of the ACCA is unconstitutionally void for vagueness. Mr. Marshall was not

sentenced under the residual clause. Rather, his sentence was enhanced under a

separate provision of the ACCA governing burglaries. We see no grounds on

which reasonable jurists might debate the propriety of the district court’s analysis

on this score. To be sure, in response to the district court’s ruling on this score,

Mr. Marshall filed additional papers seeking to suggest his state law burglary

convictions do not qualify for enhancement under the ACCA’s distinct provision

governing burglaries. But the district court ruled that this amounted to an

unauthorized second § 2255 petition. See United States v. Pedraza, 466 F.3d 932,

                                         -2-
933-34 (10th Cir. 2006). And Mr. Marshall does not offer any argument why this

conclusion might be debatable; nor do we discern any of our own.

      The request for a COA is denied and this matter is dismissed.


                                             ENTERED FOR THE COURT


                                             Neil M. Gorsuch
                                             Circuit Judge




                                       -3-